Citation Nr: 9914813	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-09 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922(a) (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Philadelphia, 
regional office and insurance center (RO&IC), that the 
veteran was not eligible for Service Disabled Veterans 
Insurance (RH) insurance under 38 U.S.C.A. § 1922(a) (West 
1991).


FINDINGS OF FACT

1.  By a rating action of August 31, 1994, service connection 
was established for post-traumatic stress disorder (PTSD) and 
a compensable evaluation was assigned.

2.  By correspondence dated September 15, 1994, the veteran 
was advised of the award of disability compensation based on 
his service-connected PTSD.

3.  An application for Service Disabled Veterans Insurance 
(RH) was received on September 25, 1996.


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans Insurance (RH) have not been met.  38 U.S.C.A. 
§ 1922 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an August 1994 rating decision the RO granted the 
veteran's claim of service connection for PTSD and assigned a 
30 percent evaluation.  The RO was notified of this award in 
a letter dated on September 15, 1994.

On October 1, 1996, the RO received the veteran's application 
for RH insurance.  This application was signed by the veteran 
on September 24, 1996, and postmarked on September 25, 1996.  
In a note attached to this application, the veteran said that 
he did not have to pay any premiums since he was 100 percent 
disabled.  He said that he had been notified of his 100 
percent evaluation in June 1996.

Later in October 1996, the RO informed the veteran in writing 
that his application for RH insurance could not be approved 
because it had not been filed within one year of the RO's 
notification on September 15, 1994, of the grant of service 
connection for PTSD.  The RO also informed the veteran that 
in the event that he had a nonservice connected disability 
that became service connected, he had two years from the date 
of notification of the award of service connection to reapply 
for insurance.  The RO further informed the veteran that an 
increase in an existing disability award did not constitute 
eligibility for the insurance.

In another letter in October 1996, the RO informed the 
veteran that since his claim for RH insurance was not 
approved, consideration could not be given to his claim for a 
waiver of premiums for such insurance.

In October 1996, the veteran requested in writing that his 
application be "re-processed" since he had been notified of 
his 100 percent disability rating in June 1996, not September 
1995.

In November 1996 the RO clarified for the veteran the time 
limit in which he had had to file an application for RH 
insurance.  In this regard, the RO informed him that because 
he did not file an application until September 25, 1996, 
which was after the expiration of the two year period for 
filing, his application for RH insurance could not be 
processed.

In his notice of disagreement in November 1996, the veteran 
said that he had not previously applied for insurance because 
he would have had to pay a premium, something that he did not 
want to do.  He said that it was not until June 1996 that he 
was informed by the RO that his 100 percent rating entitled 
him to the waiver of insurance premiums.  

In January 1996 the veteran underwent a VA psychiatric 
examination and was found to be competent for VA purposes.

In a January 1996 rating decision, the RO increased the 
veteran's service-connected PTSD to 70 percent disabling.

In June 1996, the RO increased the veteran's service-
connected PTSD to 100 percent disabling, effective on March 
9, 1994.  The veteran was informed of this decision in June 
1996.

In his substantive appeal in April 1997, the veteran said 
that he had been denied a waiver of premiums of RH insurance 
since he had not filed within two years.  He went on to say 
that he could not have filed earlier for such a waiver since 
he was not rated at 100 percent until June 1996.  He said 
that basically, the information as stated in his case was 
correct, but that he disagreed with VA's interpretation of 
the laws and regulations.  He said that he timely appealed 
for a waiver within two years of being notified of his 100 
percent rating entitlement, and that any other decision would 
have required him to purchase insurance pending decision on a 
100 percent rating.  He said that such a requirement was 
inconsistent with the purpose of the waiver premium law. 

In written argument in May 1997, the veteran's representative 
argued that while the veteran was notified in September 1994 
of possible additional benefits such as vocational 
rehabilitation and benefits for his children, he was not 
notified of his entitlement to RH insurance.  The 
representative said that it was "incompatible" to inform 
the veteran of his entitlement to some benefits, but not to 
others.  He said that the veteran's ability to respond to RH 
insurance was questionable since he was never notified of 
such entitlement.  He also said that this was especially 
significant in view of the fact that the veteran had a 
service-connected psychiatric disability. 

It is noted on an August 1997 supplemental statement of the 
case that it was the procedure of the RO at the time that the 
veteran was eligible for RH insurance to release an insurance 
application through its computer system at the same time that 
an award letter was released. 

II.  Legal Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies for 
such insurance in writing within two years of the date 
service connection was granted.  (Public Law 102-86, 
§ 201(a)(1) changed the one-year application period to two 
years on or after September 1, 1991).

As reflected in the record, service connection was 
established and a compensable evaluation assigned for PTSD by 
a rating action of August 31, 1994.  The veteran was provided 
notice of the award by correspondence dated September 15, 
1994.  

It is not clear whether the veteran was actually given notice 
of his entitlement to RH insurance in the September 1994 
correspondence.  In this regard, it is noted in the August 
1997 supplemental statement of the case that it was routine 
procedure for the RO, at the time that the veteran was 
eligible to apply for RH insurance, to release an insurance 
application through its computer system at the same time that 
an award letter was released.  Nonetheless, such a form is 
not listed on the enclosure portion of the correspondence 
which was sent to the veteran on September 15, 1994.  
Nonetheless, the veteran did indicate on his November 1996 
notice of disagreement that he had not previously applied for 
insurance since he would have had to pay premiums, something 
that he did not want to do.  This implies that the veteran 
had known about his entitlement to this insurance at some 
point prior to the date that he filed for it, but chose not 
to file for it before June 1996 because he didn't want to pay 
the premiums.

In any event, even if it were to be assumed that the veteran 
had not been notified of his entitlement to RH insurance in 
September 1994, the regulatory provision of 38 U.S.C.A. 
§ 1922(a) does not impose any notification requirement upon 
the Government.  See Saunders v. Brown, 4 Vet. App. 320 
(1993).  While VA makes every effort to advise veterans of 
their potential eligibility for benefits, the vast array of 
benefits makes it impossible for VA to inform every veteran 
or person of every possible potential benefit for which he 
might be entitled.  Ultimately, it is the responsibility of 
the veteran to familiarize himself with all potential 
benefits and other privileges which he may be entitled to, 
including eligibility to apply for RH insurance as a result 
of his 1994  award of service connection for PTSD.  See Hill 
v Derwinski, 2 Vet. App. 451 (1991) (United States Court of 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) held that VA does not have a duty to provide 
veterans with notice of their eligibility for specific 
benefits).

The crux of the veteran's appeal is that he was not informed 
of his entitlement to a waiver of RH insurance premiums until 
he was assigned a 100 percent rating in June 1996 and, 
consequently, the two year time limit for filing for such a 
waiver should not begin to run until 1996.  However, an 
application to waive RH insurance premiums is contingent upon 
an applicant already having RH insurance.  

According to 38 U.S.C.A. § 1912, an insured who applies for a 
waiver of insurance premiums based on a total disability 
rating for six months or more may be entitled to such a 
waiver if such disability began (1) after the date of the 
insured's application for insurance, (2) while the insurance 
was in force under premium-paying conditions, and (3) before 
the insured's sixth-fifth birthday.  

Since the veteran was not eligible for RH insurance at the 
time that he filed for a waiver of RH insurance premiums, it 
goes to follow that he would thus not be entitled to a waiver 
of such premiums.

The clear language of 38 U.S.C.A. § 1922(a) requires that an 
application for RH insurance be filed within two years of 
notification of an award of service connection.  An exception 
exists in cases the veteran is found to be incompetent during 
any part of the two year period.  In such a case, the veteran 
has two years from the date that a guardian is appointed or, 
he can file within two years of removal of the disability.  
38 C.F.R. § 1922(a).  This exception does not apply to the 
veteran's case.  Despite being service-connected for PTSD, 
there is no evidence that the veteran was found to be 
incompetent, including from September 15, 1994 to September 
15, 1996, or that he was appointed a guardian.  In fact, the 
veteran was found to be competent for VA purposes at a VA 
psychiatric examination in January 1996.  

Inasmuch as the veteran did not file an application for RH 
insurance within the time period specifically prescribed by 
Congress for filing such an application, eligibility for RH 
insurance must be denied.  The record in this case does not 
provide an approximate balance of positive and negative 
evidence such as to warrant application of the benefit of the 
doubt.  38 U.S.C.A. § 5107(a).


ORDER

The veteran is not eligible for Service Disabled Veterans 
Insurance (RH) under 38 U.S.C.A. § 1922(a).



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

